SIBLEY, District Judge.
The original property was levied upon by the sheriff before bankruptcy, and the mortgage lien which was being enforced not being invalidated by the bankruptcy, he sold the property, and only the excess over the mortgage of the money produced by the sale ever came into the hands of the bankrupt court. The bankrupt did not claim and could not have claimed that the trustee set apart as exempt the property which had been sold by the sheriff before the adjudication in bankruptcy ever occurred', but could only claim the cash which came to the bankrupt court. He had not consented to the sale, nor estopped himself in any way from claiming the property in the form cash, to which the operation of the law had reduced it before it came into the trustee’s hands. Though cash, it was subject to be claimed as a homestead,'though before it actually became homestead property it is to be invested by the ordinary. Park’s Code, § 3391. The trustee does not exempt it; he merely sets it aside from the assets which he is to administer that it may be exempted by the ordinary. Cases in which property became cash in court, which the debtor was held entitled to have invested as a homestead are Taylor v. Jarrell, 104 Ga. 169, 171, 30 S. E. 675; Woods v. Jones, 54 Ga. 492.
I see no error in the conclusion of the referee, and his decision is affirmed.